FILED
                             NOT FOR PUBLICATION                            JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JONATHAN W. GRIGSBY,                             No. 11-17587

               Plaintiff - Appellant,            D.C. No. 3:08-cv-01475-CRB

  v.
                                                 MEMORANDUM *
ROBERT A. HOREL, Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Jonathan W. Grigsby, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging First and

Fourteenth Amendment claims. We have jurisdiction under 28 U.S.C. § 1291. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo, Keenan v. Hall, 83 F.3d 1083, 1088 (9th Cir. 1996), and we

affirm.

      The district court properly granted summary judgment on Grigsby’s First

Amendment claims because Grigsby failed to raise a genuine dispute of material

fact as to whether defendants personally caused the alleged deprivation of his

constitutional rights based on the isolated incidents of a piece of mail not being

delivered and a priority mail package being delayed fifteen days. See Leer v.

Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (“A person deprives another of a

constitutional right, within the meaning of section 1983, if he does an affirmative

act, participates in another’s affirmative acts, or omits to perform an act which he

is legally required to do that causes the deprivation of which the plaintiff

complains.” (citation, internal quotation marks, and brackets omitted)).

      The district court properly granted summary judgment on Grigsby’s due

process claim because Grigsby failed to raise a genuine dispute of material fact as

to whether defendants were personally involved in the confiscation or destruction

of his excess stamps. See id.

      We reject Grigsby’s argument, raised for the first time on appeal, that he was

denied an opportunity to oppose summary judgment, because the evidence




                                           2                                     11-17587
described in Grigsby’s briefs would have been insufficient to defeat summary

judgment.

      AFFIRMED.




                                        3                                  11-17587